Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Restriction/Election
Applicant’s election of group II, claims 14-26 in the reply filed on 05/25/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). All claims are included in the prosecution.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-26 are rejected under 35 U.S.C. 103 as being unpatentable over Duval et al.  (WO 2012/084629, presented in IDS) in view of Butawan et al.  (Nutrients. 2017 Mar; 9(3): 290, presented in IDS). 
	Duval teaches a method for reducing the production of methane  emanating from the digestive activities of a ruminant and/or for improving  ruminant animal (cow, goat sheep) performance  by using, as active compound  at least one organic molecule substituted  at any position with at least one nitrooxy group, or a salt thereof, which is administrated to the animal together with the feed, see abstract and table 1 and page 16-17 lines 30-31 and 21-26). Duval teaches that the normal  daily  dosage  of a compound  according  to the invention  provided to an animal by feed intake depends  upon the kind of animal  and its condition.  Normally this  dosage  should  be  in  the  range  of  from  about  1  mg  to  about  10 g,  preferably from about 10 mg to about 1 g, more preferably, 50 mg to 500 mg compound per kg of feed, see page 14, line 21-26. Nitrooxypropanol is administered to the ruminant animal from 1 mg to 10g per kg feed (see claim 10) for at least one day (see pages 38 - 40, example 18) or for 28 days (see pages 31-38, example 17) in 10g of grounded oats wrapped in cellulose paper (pages 31-38, example 17). An additional active substance like garlic oil can be added (see claim 7). The feed is used in the form of ration or bolus, see abstract. Duval teaches that loss of methane is detrimental to the health of ruminants and in order to avoid that, Duval teaches use of compound with nitrooxy group, see page 3, lines, 10-15 and  24-33. (Duval thus desires need of additives to  reduce methane reduction in ruminants). Based on the guidance provided by Duval regarding bolus and feed amount, it would be within skill of an artisan to manipulate the administration time to the ruminants for optimum digestive activities.
	Duval does not teach non-therapeutic alleviation  or reduction of symptoms of stress, as claimed with nitrooxypropanol (propanediol mononitrate). Butawan as discussed below teaches how methyl donors help in treating the above conditions.
Butawan et al. teaches that methylsulfonylmethane (MSM, a methyl donor) has become a popular dietary supplement used for a variety of purposes, including its most common use as an anti-inflammatory agent. It has been well-investigated in animal models, as well as in human clinical trials and experiments. A variety of health-specific outcome measures are improved with MSM supplementation, including inflammation, joint /muscle pain, oxidative stress, and antioxidant capacity, see abstract.
Therefore, in view of Butawan et al. teaching use of methyl donor, one of ordinary skill would have been motivated to use the nitrooxypropanol of Duval for use as inflammation, joint /muscle pain, oxidative stress, and antioxidant capacity in animals, because Duval desires additives that reduce methane emanating from digestive tract of ruminants by  teaching  a method for reducing the production of methane  emanating from the digestive activities of a ruminant and/or for improving  ruminant animal performance  by using, as active compound  at least one organic molecule substituted  at any position with at least one nitrooxy group, or a salt thereof, which is administrated to the animal together with the feed, wherein the active compound is nitrooxypropanol and Butawan teaches use of methyl donors for reducing oxidative stress in animal and human.
Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-12 and 16-18 of copending Application No. 16/960,373 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claims recite a method for the non-therapeutic alleviation or prophylaxis of symptoms of oxidative stress, a reduced immune system or cartilage damage of a ruminant, wherein the method comprises the consecutive steps of: (a) assessing if the ruminant is in need of treatment for the non-therapeutic alleviation or prophylaxis of symptoms of oxidative stress, a reduced immune system or cartilage damage: and thereafter (b) administering to the ruminant in need of the treatment an effective amount of a compound selected from the group consisting of propandiol mononitrate and chloroform or a composition comprising the compound prior to the ruminant experiencing, while the ruminant is experiencing and/or after the ruminant has experienced the symptoms of oxidative stress, a reduced immune system or cartilage damage.
The instant claims recite a method for the non-therapeutic alleviation or reducing  symptoms of stress in ruminants, said method including administering propanediol mononitrate or chloroform or a composition comprising propanediol mononitrate or chloroform to a ruminant prior to experiencing stress, while experiencing stress and/ or after having experienced stress. The copending method comprising propanediol mononitrate and/or chloroform reads on the instantly claimed method of non-therapeutic alleviation or reducing symptoms of oxidative stress, a reduced immune system or cartilage damage of a ruminant, wherein the method comprises administering to the ruminant in need of the treatment an effective amount of a compound selected from the group consisting of propandiol mononitrate and chloroform.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612